Citation Nr: 1031374	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include diabetic retinopathy and ocular ischemic 
syndrome (OIS), to include as secondary to service-connected 
diabetes mellitus and status-post CVA with mild aphasia 
associated with coronary artery disease.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for a bilateral 
eye disability, to include diabetic retinopathy and OIS, to 
include as secondary to service-connected diabetes mellitus and 
status-post CVA with mild aphasia associated with coronary artery 
disease being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has not been shown by competent and probative evidence that 
the Veteran incurred hypertension in service, that hypertension 
manifested to a compensable degree within the first post-service 
year or that hypertension is causally related to service or 
service-connected diabetes mellitus, including by aggravation.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In February 2005, the Veteran submitted a claim of entitlement to 
service connection for diabetes mellitus, and the RO responded by 
sending him appropriate notice of how to substantiate that claim 
by a letter dated in February 2005.  This letter provided the 
Veteran notice of how to substantiate a claim for service 
connection on a direct basis, as well as his and VA's respective 
responsibilities for obtaining evidence in support of the claim.  
Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In developing the case, the RO identified several disabilities 
that could potentially be related to the claimed diabetes 
mellitus, including hypertension.  In the subsequent January 2006 
rating decision, the RO granted service connection for diabetes 
mellitus, and for carotid artery stenosis, status post 
cerebrovascular accident with mild aphasia, as secondary to 
diabetes mellitus.  The RO also denied service connection for 
hypertension as secondary to diabetes mellitus.

Given that the Veteran's original claim was specifically for 
diabetes, the February 2005 notice letter did not provide the 
Veteran notice of how to substantiate a claim for service 
connection of a disability on a secondary basis.  Nevertheless, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran was ultimately provided the necessary 
information so as to allow a reasonable person to understand how 
to substantiate the claim; and (2) based on the Veteran's 
contentions as well as the communications provided to the Veteran 
by VA, it is reasonable to expect that the Veteran understands 
what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In this case, 
the notice letter did not include specific information pertaining 
to establishing secondary service connection, both as proximately 
due to a service-connected disability and by aggravation from a 
service-connected disability.  As discussed, this is because 
service connection was not granted for the disability underlying 
the secondary service connection issue, specifically the 
Veteran's diabetes mellitus, until after the initial rating 
decision.  Irrespective of the reasons for the notice deficiency, 
the Veteran was provided a thorough explanation as to the basis 
of the RO's denial in the rating decision and Statement of the 
Case, and statements and other evidence that the Veteran and his 
representative have submitted demonstrate that the Veteran has 
actual knowledge of the secondary service connection 
requirements.  His arguments have been responsive to the legal 
requirements for secondary service connection.  See e.g. July 
2010 Informal Hearing Presentation (IHP).  Based on the arguments 
raised by the Veteran and his representative, they have 
demonstrated actual knowledge of the requirements for 
establishing service connection on a secondary basis and it is 
reasonable to expect that the Veteran understands what was needed 
to prevail.  Thus, the Board finds that no prejudice results in 
proceeding with adjudication of the Veteran's claim for 
hypertension as secondary to diabetes mellitus.  

VA has obtained the Veteran's service treatment records, VA 
medical records, Social Security Administration (SSA) disability 
claim records, assisted the Veteran in obtaining evidence, 
afforded the a Veteran physical examination, and obtained a 
medical opinions as to the etiology of his hypertension.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They were 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's reported history and 
complaints.  The examination reports address the question of 
whether the nonservice-connected hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310(b) (2009); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the service 
connection issue addressed in this decision has been met.  38 
C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended during the 
course of the Veteran's claim and appeal. The intended effect of 
this amendment was to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b).  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 C.F.R. § 
3.310 that was in effect before the change, which arguably favors 
the claimant.  Accordingly, the Board will evaluate the 
disability, irrespective of any baseline.

Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within one 
year following separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background and Analysis

The Veteran had 2 years of active service.  His service treatment 
records for this period contain no diagnosis to or reference of 
hypertension.  

He received a pre-induction examination in July 1965.  Upon 
clinical evaluation at this time his vascular system was normal.  
His blood pressure was 120/60 at this time.  Additional physical 
examination conducted in November 1965 revealed no additional 
defects and the Veteran was found fit for military service.  See 
July 1965 report of medical examination.  

He received a separation examination in September 1967.  Clinical 
evaluation at this time also showed a normal vascular system.  
His blood pressure was 124/82 at this time.  See September 1967 
report of medical examination.  At this time he denied having 
ever had or then having high or low blood pressure.  See 
September 1967 report of medical history.  In November 1967 the 
Veteran certified that there had been no change in his medical 
condition since his last examination, with no exceptions.  See 
November 1967 Statement of Medical Condition (AR 40-500).  

The evidence of record does not disclose diagnosis of 
hypertension within the first post-service year, or any blood 
pressure readings dated therein.  Of the evidence in the claims 
file, the earliest mention of hypertension appears in a December 
2000 record from the Lakeland Regional Health System.  This 
record notes diagnoses of "hypertension [not otherwise 
specified]" and "diabetes" without complications.  Numerous 
records dated thereafter note hypertension.  Most of them do not 
address the history or etiology thereof, although there is 
evidence of record relevant in this regard.

In June 2005 the Veteran was afforded a VA examination, 
particularly related to diabetes mellitus and any related 
conditions.  At this examination the Veteran reported having been 
diagnosed as having hypertension in the early 1970s.  He denied a 
history of dialysis or renal failure.  He had a history of 
myocardial infarction (MI) times 3, with the first MI 15 years 
prior, the second 4-5 years thereafter and the third MI 4 years 
before the examination.  He also reported having been assessed as 
having diabetes mellitus 15 years ago.  The examiner assessed 
diabetes mellitus and hypertension, "diagnosis preceding that of 
diabetes."  The examiner noted that renal functions "[were] 
being obtained to determine if there [was] nexus [between 
hypertension] and the diabetes."  Renal functions were obtained 
and were within normal limits, as was urinalysis.  The examiner 
thus concluded that hypertension was not likely caused or 
aggravated by diabetes at that time.

In September 2005 the Veteran was also provided a VA examination 
pertaining to the heart.  The examiner noted in the report that 
the Veteran related having been assessed as having hypertension 
approximately 20 years prior, or sometime in the early 1970s.  In 
this regard the Veteran denied having had any symptoms thereof, 
but did acknowledge having been prescribed medication.  He also 
reported a history of type 2 diabetes mellitus, with an onset of 
15 or 16 years prior, when he was around the age of 45.  The 
examiner also noted the Veteran's cardiac history, as described 
above.  Based upon the Veteran's history and examination, the 
examiner assessed hypertension, controlled, with onset prior to 
diagnosis of diabetes mellitus and "not likely secondary to 
diabetes mellitus." 

The Veteran submitted a letter from J.T.H., D.O. dated in March 
2006 and received that same month by VA.  In this letter, Dr. 
J.T.H. noted that the Veteran had diabetes type II.  He further 
stated in the letter that "[t]his is probably a contributing 
factor for his heart attack and stroke in [his] opinion."  The 
Veteran asserts that this opinion is sufficient to grant the 
claim.  See September 2006 statement from Veteran in VA Form 9 
(Substantive Appeal).

The Board acknowledges the opinion from Dr. J.T.H.; however, this 
opinion does not speak to any relationship between diabetes 
mellitus and hypertension.  Rather, it addresses coronary artery 
disease (heart attack) and carotid artery stenosis and status-
post cerebrovascular accident (CVA) with mild aphasia associated 
with coronary artery disease (stroke).  It is thus not probative 
on the issue of service connection of hypertension as secondary 
to service-connected diabetes mellitus and cannot serve to 
substantiate the claim.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995) (holding that the Board must analyze the credibility and 
probative value of the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
claimant), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

On a presumptive basis, the claim cannot be established.  The 
Veteran has reported having been diagnosed as having hypertension 
in the early 1970s and there appears no clinical evidence of 
hypertension dated within the first post-service year.  It is 
thus impossible for the Board to ascertain if such a disability 
manifested to a compensable degree within the applicable period.  
Moreover, the Veterans' reported initial diagnosis falls well 
outside of the applicable presumptive period.  38 C.F.R. 
§§ 3.307, 3.309.

Likewise, the Board does not find that hypertension was incurred 
or aggravated in service.  There appears no diagnosis thereof in 
service and the Veteran denied a history thereof both at entrance 
and separation.  See respective reports of medical examinations.  
In this regard, the Board notes the documented in-service blood 
pressure reading of 124/82 taken at discharge.  VA regulations 
provide that the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  Here, there is no blood pressure reading in service 
that suggests the presence of hypertension as defined by VA 
regulations.  Accordingly, service connection cannot be 
established on this basis.

The Veteran's claim predominately hinges upon the question of 
service connection for hypertension as secondary to his service-
connected diabetes mellitus.  This is, in fact, the only 
contention that he and his representative have made.  See July 
2010 IHP.  Moreover, a review of the record discloses no 
suggestion of any relationship to any other service-connected 
disability, particularly coronary artery disease (CAD) or carotid 
artery stenosis and status-post CVA with mild aphasia associated 
with CAD.  In this regard, the Board notes the case of Robinson 
v. Mansfield, 21 Vet. App. 545 (2008), wherein the Court held 
that the Board is not obligated to investigate all possible 
theories of entitlement.  In reaching that conclusion, the Court 
observed that the duty to consider a potential theory of 
entitlement or to provide a medical examination as to whether a 
particular theory of service connection has merit is explicitly 
limited to situations where there is already some evidence in the 
record of a current disability and some evidence that indicates 
that the disability may be associated with the claimant's 
military service or to a service-connected disability.  38 U.S.C. 
§ 5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination on 
all possible theories, § 5103A would not read the way it does.  
Thus, the claim cannot be substantiated on a direct basis or as 
secondary to these service-connected disabilities, and no 
examination is necessary in regard to these theories.  McLendon, 
supra.  

Service connection for hypertension as secondary to diabetes 
mellitus is also not established.  The Board acknowledges the 
Veteran's assertions, but as is disclosed by the record, and 
conceded by the Veteran, the diagnosis of hypertension preceded 
that of diabetes mellitus.  In this regard, repeated VA 
examinations have resulted in negative etiologic opinions, 
including as due to aggravation of hypertension by diabetes 
mellitus.  As noted upon VA examination in June 2005, renal 
functions were normal, which was found to indicate no 
relationship, either directly or through aggravation, between the 
Veteran's hypertension and his service-connected diabetes 
mellitus.  Moreover, the earliest documented clinical evidence 
shows diagnosis of diabetes mellitus without complications.  

As to the Veteran's contentions, the Board recognizes that there 
are instances in which lay testimony can serve to establish an 
association between service and the claimed disability for the 
purpose of establishing service connection.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked eye, 
or even diagnosing simple conditions such as a dislocated 
shoulder, and lay testimony as to a continuity of symptomatology 
can serve to establish a relationship between the claimed 
disability and service.  However, the Veteran, as a lay person, 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as establishing a causal 
relationship between his hypertension and diabetes mellitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the appellant's lay 
beliefs alone can serve to establish entitlement to service 
connection for hypertension as secondary to diabetes mellitus.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Therefore, given the negative medical opinions of record, the 
Board concludes that the preponderance of the evidence is against 
the claim.  Accordingly, it must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus is denied.


REMAND

The Veteran's claim initially encompassed service connection of 
diabetic retinopathy, as secondary to his service-connected 
diabetes mellitus.  The Veteran is now also seeking entitlement 
to service connection for OIS on this basis.  See July 2010 IHP.  
Moreover, as outlined below, the evidence of record also 
indicates that the Veteran may have a disability of the eyes 
attributable, either directly or through aggravation, to his 
service-connected status-post CVA with mild aphasia associated 
with coronary artery disease.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for service 
connection may encompass claims for service connection of any 
disability that may reasonably be encompassed by several factors, 
including the claimant's description of the claim, the symptoms 
the claimant describes and the information the claimant submits 
or that the Secretary obtains in support of the claim.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record discloses that 
the Veteran seeks compensation for diabetic retinopathy as well 
as OIS and that he may have an eye disorder attributable to 
diabetes mellitus and/or status-post CVA with mild aphasia 
associated with coronary artery disease.   Accordingly, the claim 
has been recharacterized as stated above.

As noted above, the Veteran was afforded a VA examination 
pertaining to diabetes mellitus in June 2005.  At this time, the 
Veteran reported a history of decreased vision over the past 
year.  Examination of the eyes at this time noted an irregularity 
in the blood vessels between 9 and 6 o'clock.  The examiner noted 
difficulty because a dilated eye exam was not conducted.  The 
scleras were non-icteric, and the pupils were equal and reactive 
to light and accommodation.  The visual fields were grossly 
intact.  The examiner ordered a vision examination due to the 
impression that there may be a vascular component. 

In July 2005 the Veteran was provided a VA eye examination in 
furtherance of examining whether the Veteran had an eye disorder, 
particularly diabetic retinopathy, secondary to his service-
connected diabetes mellitus.  At the examination the Veteran 
denied any injuries or surgeries of the eyes, but he did report 
having noticed a decrease in vision in the right eye, 
particularly around the age of 25, but the Veteran believed he 
was "born with it."  Examination resulted in an assessment of 
reduced vision in the right eye, correctable to 20/25 minus.  The 
examiner suspected that this was related to cataract shift or 
lenticular (relating to the lens) change in the right eye, and 
not directly related to diabetes.  The examiner noted that the 
Veteran exhibited no diabetic neuropathy.

A VA consult/physical therapy note dated in late August 2005 
notes a history of a CVA with residuals and a history of a CVA in 
early that same month.  This note documents that the Veteran 
complained that his vision had been affected since the CVA and at 
times he was unable to see as well as other times.  

A VA community home care/plan of care follow-up note dated a week 
later in August 2005 documents a call received from a home care 
nurse reporting that the Veteran's left eye conjunctiva was red, 
with no discharge, pain or blurred vision.  The right eye also 
looked slightly pink.  The Veteran was advised to come to the VA 
medical center for evaluation, but expressed reluctance to do so.  

As noted above, the Veteran received a VA heart examination in 
September 2005.  This examination notes that the Veteran's claims 
file was provided and reviewed, yet oddly states that the July 
2005 VA eye examination resulted in a diagnosis of diabetic 
retinopathy.  Examination at this time showed pupils equal, 
round, reactive to light and accommodation (PERRLA).  Extraocular 
motility (EOM) was intact.  Red reflex was present.  The examiner 
noted that recent eye exam showed that there was bilateral 
diabetic neuropathy.  The Veteran reported that since his last VA 
examination that his vision had deteriorated.  He expressed his 
belief that this was secondary to his CVA in late July.  The 
scleras were creamy white; however, on the left eye there was 
significant erythema, which the Veteran reported as having been 
present since the CVA.  

The day following the VA heart examination, the Veteran received 
a VA neurology consultation.  The report associated therewith 
notes that the Veteran's main complaint was actually of his left 
eye.  This eye was noted as very painful and red, and the Veteran 
reported difficulty moving it as well as with vision.  He 
described his vision in this eye as "blurry."  The Veteran was 
referred for an optometry consultation that same day.  

The optometry consultation note documents that the Veteran 
complained of decreased vision in the left eye greater than that 
in the right eye since his CVA 6 weeks prior.  At this time, the 
Veteran also reported feeling that his left eye had been red and 
that he had morning discomfort without discharge since his recent 
CVA.  Also noted was a history of corneal abrasion to an 
unspecified eye over 20 years prior, and non-insulin dependent 
diabetes mellitus since at least 1990, hypertension and heart 
attacks.  The examiner noted the results of the July 2005 VA 
examination, which showed reduced vision of the right eye (OD), 
with myopic shift correctable for 20/25 minus, suspect lenticular 
etiology and diabetes mellitus without (s) retinopathy in both 
eyes.  Nevertheless, examination resulted in diagnoses of branch 
retinal vein and/or artery occlusion of the left eye, secondary 
rubeiosis iridis of the left eye, mixed cataracts bilaterally, 
and diabetes mellitus with retinopathy of the left eye, without 
CSME (clinically significant macular edema) or active 
neurovasculitis other than rubeosis of the left eye.  The need 
for a retina specialty consultation was discussed with the 
Veteran.

A couple of days later in September 2005 the Veteran were seen 
for another ophthalmology consultation at the Battle Creek VA 
Medical Center.  He was treated for NVI (neurovascularization of 
the iris)/NVA (neurovascular anomalies) of the left eye likely 
due to BRVO (branch retinal vein obstruction/occlusion) and 
chronic iritis of the left eye.  Subsequent records document 
similar impressions, as well as OIS of the left eye and treatment 
thereof.  See e.g. November 2005 ophthalmology note.  

A February 2006 VA ophthalmology outpatient follow-up note 
documents a history of BRVO and OIS of the left eye with complete 
occlusion of the ipsilateral (same side) carotid.  It was noted 
that the Veteran had been treated for this with PRP three times.  
A March 2006 addendum to this note documents a similar history, 
as well as 1-2 NS with cortical changes of the right eye and 
slight attenuated vessels.  However, diabetes mellitus without 
BDR (background diabetic retinopathy) was assessed at this time.  

Further examination is necessary to decide this claim.  The 
evidence outlined above indicates that the Veteran may have an 
eye disability either attributable to his service-connected 
diabetes mellitus or carotid artery stenosis and status-post CVA 
with mild aphasia associated with coronary artery disease.  It is 
particularly telling in this regard that following the Veteran's 
July 2005 stroke (CVA) his vision in his left eye began to 
significantly deteriorate and he suffered stenosis of the left 
carotid artery.  Moreover, although much of this evidence 
suggests that the right eye has apparently been spared, the March 
2006 ophthalmology addendum notes cortical changes of the right 
eye and slight attenuated vessels.  In short, this history 
suggests that the Veteran may have bilateral eye disabilities 
secondary to either his diabetes mellitus, or particularly his 
status-post CVA with mild aphasia associated with coronary artery 
disease.  Moreover, given the complex nature of the Veteran's eye 
disorders, an examination would be of great assistance to the 
Board.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board recognizes that the Veteran has sufficiently 
demonstrated actual knowledge of the evidence and information 
necessary to substantiate a claim for service connection on a 
secondary basis.  Sanders/Simmons, supra.  Nevertheless, in an 
abundance of caution and in the interest of efficiency, the 
Veteran should be provided such notice upon remand of this issue.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that 
notifies him of the information and evidence 
not of record that is necessary to 
substantiate his claim for service-connection 
of diabetic retinopathy and OIS on a 
secondary basis.  This notice should provide 
the Veteran with both versions of 38 C.F.R. § 
3.310, which was amended during the course of 
this appeal to implement the decision in 
Allen v. Principi, 7 Vet. App. 439 (1995), 
that addressed the subject of the granting of 
service connection for the aggravation of a 
nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  This notice must 
also inform the Veteran of which information 
and evidence, if any, that he is to provide 
to VA and which information and evidence, if 
any, that VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.

2.  Thereafter, the Veteran should be 
afforded a VA examination by an appropriate 
medical professional for an opinion as to the 
nature and etiology of his claimed diabetic 
retinopathy, OIS and any diagnosed disability 
of the eyes.  Any indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the claims 
file and following this review offer comments 
and an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that diabetic 
retinopathy, OIS or any diagnosed eye 
disability (of either or both eyes) is 
causally or etiologically related to the 
Veteran's service-connected diabetes mellitus 
and/or his service-connected carotid artery 
stenosis and status-post CVA with mild 
aphasia associated with coronary artery 
disease.  If diabetic retinopathy, OIS or any 
diagnosed eye disability (of either or both 
eyes) is not caused by his service-connected 
diabetes mellitus or status-post CVA with 
mild aphasia associated with coronary artery 
disease, the examiner should comment as to 
whether the Veteran's service-connected 
diabetes mellitus or status-post CVA with 
mild aphasia associated with coronary artery 
disease chronically worsens or increases the 
severity of diabetic retinopathy, OIS or any 
diagnosed eye disability (of either or both 
eyes) beyond the normal progression of the 
disease.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.  The Veteran's claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


